72 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MANSION CLUB LIMITED PARTNERSHIP, a Maryland limitedpartnership;  Lee N. Koehler, individually and asderivative action plaintiff, Plaintiffs-Appellants,v.James MARLAR;  Rena Marlar, Wife;  Melinda Barnett, et al.,Defendants-Appellees.
No. 94-16611.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 6, 1995.Decided Dec. 13, 1995.

Before:  PREGERSON, BRUNETTI, and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on March 28, 1994.


3
IT IS SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3